Citation Nr: 1018950	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
numbness.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral arm 
arthritis.

4.  Entitlement to service connection for right shoulder 
nerve damage.

5.  Entitlement to service connection for an acquired 
psychiatric disability other than post traumatic stress 
disorder (PTSD), to include depression, anxiety disorder, and 
sleep disturbance, including as secondary to service-
connected lumbar myositis with degenerative joint disease and 
degenerative disc disease.

6.  Entitlement to an initial rating greater than 10 percent 
prior to November 29, 2007, and greater than 20 percent 
thereafter, for right lower extremity radiculopathy.

7.  Entitlement to a compensable disability rating prior to 
December 16, 1985, and to disability ratings greater than 
10 percent prior to February 19, 2004, greater than 
30 percent prior to May 22, 2007, and greater than 40 percent 
thereafter, for lumbar myositis with degenerative joint 
disease and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the Veteran's claim of service 
connection for right lower extremity radiculopathy, assigning 
a 10 percent rating effective March 11, 2004, and also 
assigned disability ratings of 10 percent effective 
December 16, 1985, and 30 percent effective February 19, 
2004, for the Veteran's service-connected lumbar myositis 
with degenerative joint disease and degenerative disc 
disease.  This decision was issued to the Veteran and his 
service representative in September 2004.

This matter also is on appeal of a January 2005 rating 
decision in which the RO denied the Veteran's claims of 
service connection for right shoulder numbness, a neck 
disability, bilateral arm arthritis, right shoulder nerve 
damage, and for an acquired psychiatric disability other than 
PTSD, to include depression, anxiety disorder, and sleep 
disturbance.  Although the Veteran initially requested a 
Travel Board hearing when he perfected timely appeals in 
August and September 2005, he subsequently requested an RO 
hearing in lieu of a Board hearing in October 2005.  See 
38 C.F.R. § 20.704.  An RO hearing was held on the Veteran's 
appeal in February 2006.

In a February 2007 rating decision, the RO assigned a 
40 percent rating for the Veteran's service-connected lumbar 
myositis with degenerative joint disease and degenerative 
disc disease effective May 22, 2007.  In a February 2008 
rating decision, the RO assigned a 20 percent rating for the 
Veteran's service-connected right lower extremity 
radiculopathy effective November 29, 2007.

The Board notes that, in Rice v. Shinseki, the Court recently 
held that a TDIU claim cannot be considered separate and 
apart from an increased rating claim.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU 
claim is an attempt to obtain an appropriate rating for a 
service-connected disability.  The Court also found in Rice 
that, when entitlement to a TDIU is raised during the 
adjudicatory process of the underlying disability, it is part 
of the claim for benefits for the underlying disability.  The 
record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected 
back disability.  In light of Rice, and because it appears 
that the record reasonably raises a TDIU claim, this claim is 
considered with the Veteran's request for a higher rating for 
his back disability, is addressed in the REMAND portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran 
does not experience any current left shoulder disability, 
bilateral arm disability, or right shoulder disability which 
could be attributed to active service.

3.  The competent medical evidence shows that the Veteran's 
current neck disability is not related to active service.

4.  The competent medical evidence shows that the Veteran's 
service-connected right lower extremity radiculopathy is 
manifest by, at worst, mild incomplete paralysis of the 
sciatic nerve, prior to November 29, 2007; effective on that 
date, the Veteran's service-connected right lower extremity 
radiculopathy is manifest by, at worst, moderate incomplete 
paralysis of the sciatic nerve.

6.  The competent medical evidence shows that the Veteran's 
service-connected lumbar myositis with degenerative joint 
disease and degenerative disc disease was not compensably 
disabling prior to December 16, 1985.

7.  The competent medical evidence shows that the Veteran's 
service-connected lumbar myositis with degenerative joint 
disease and degenerative disc disease is manifest by, at 
worst, lumbosacral strain with characteristic pain on motion 
prior to February 19, 2004.

8.  The competent medical evidence shows that the Veteran's 
service-connected lumbar myositis with degenerative joint 
disease and degenerative disc disease is manifest by, at 
worst, lumbar spine flexion limited to 40 degrees prior to 
May 22, 2007, and by, at worst, lumbar spine flexion limited 
to 20 degrees thereafter.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A neck disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Bilateral arm arthritis was not incurred in active 
service nor may it be so presumed.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  A right shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  The criteria for an initial rating greater than 
10 percent prior to November 29, 2007, and greater than 
20 percent thereafter for right lower extremity radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 
(2009).

6.  The criteria for a compensable disability rating prior to 
December 16, 1985, and for disability ratings greater than 
10 percent prior to February 19, 2004, greater than 
30 percent prior to May 22, 2007, and greater than 40 percent 
thereafter, for lumbar myositis with degenerative joint 
disease and degenerative disc disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC's 5292, 5295 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, DC 5242-5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Veteran's higher initial rating claim for right lower 
extremity radiculopathy arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

With respect to the Veteran's increased rating claim for 
lumbar myositis, the Board notes that, in a claim for 
increase, the VCAA requires only generic notice as to the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Here, the Veteran was provided with Vazquez-Flores 
notice in May 2008.

With respect to the Veteran's service connection claims 
adjudicated in this decision, a VCAA letter was sent to the 
Veteran in April 2004 that provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  In this case, the appellant never was 
informed of how VA determines disability ratings and 
effective dates.  Because the Board is denying the Veteran's 
service connection claims in this decision, no disability 
rating or effective date will be assigned.  Accordingly, any 
absence of Dingess notice is moot.  Therefore, with respect 
to the Veteran's service connection claims, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has contended that he was treated at the VA 
Medical Center in Dallas, Texas ("VAMC Dallas"), between 
1975 and the present for all of his claimed disabilities.  In 
response to a request from the RO for these records, however, 
VAMC Dallas stated in June 2004 that there were no records 
available for the Veteran dated between 1975 and 1984.  The 
Veteran's remaining available treatment records from VAMC 
Dallas also were provided in June 2004.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for left shoulder numbness, 
bilateral arm arthritis, or right shoulder nerve damage. 
 Moreover, the post-service evidence does not indicate any 
current complaints or treatment referable to any of these 
claimed disabilities until several years following 
separation.  Furthermore, the record contains no competent 
evidence suggesting a causal relationship between any of 
these claimed disabilities and active service.  A review of 
the competent medical evidence in this case, including 
service treatment records and post-service VA treatment 
records and examination reports, shows that the Veteran does 
not experience any current disability in the left shoulder or 
arms which could be attributed to active service.  The record 
also does not indicate that the Veteran's current neck 
disability is related to active service.  The VA examiner 
concluded in April 2006 following a comprehensive evaluation 
of the Veteran's cervical spine that it was normal.  He also 
opined that there was "no anatomical or physical 
relationship between the cervical spine" and the Veteran's 
service-connected low back disability.  None of the competent 
medical evidence indicates that the Veteran's cervical spine 
disability has been related to active service.  For all of 
these reasons, the evidence does not indicate that any of 
these disabilities may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.  Consequently, the Board finds that VA is not 
required to schedule an examination with respect to this 
issue.

The Board finds that all necessary development has been 
accomplished and, therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran contends that he incurred left shoulder numbness, 
a neck disability, bilateral arm arthritis, and right 
shoulder nerve damage during active service.  Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for left 
shoulder numbness, bilateral arm arthritis, and for right 
shoulder nerve damage.  There is no competent medical 
evidence that the Veteran incurred any chronic disability of 
the left shoulder or arms in active service.  Despite the 
Veteran's assertions to the contrary, a review of his service 
treatment records shows that he was not treated for a 
shoulder or arm disability during active service.  The 
Veteran also denied any relevant medical history at his 
enlistment and separation physical examinations, neither of 
which showed any relevant clinical findings for his shoulders 
or arms.  There also is no evidence in the Veteran's post-
service medical records that he complained of or was treated 
for any shoulder or arm problems at any time since active 
service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  The medical evidence does not 
indicate that the Veteran experiences any current shoulder or 
bilateral arm disability which could be attributed to active 
service.  Absent such evidence, the Board finds that service 
connection for right shoulder numbness, bilateral arm 
arthritis, and for right shoulder nerve damage is not 
warranted on a direct basis.

The Veteran also is not entitled to service connection for 
bilateral arm arthritis on a presumptive service connection 
basis.  There is no indication in the claims file that the 
Veteran experienced bilateral arm arthritis to a compensable 
degree within the first post-service year (i.e., by December 
1975).  In fact, the Veteran was seen on VA orthopedic 
examination in February 1975, a few months after his service 
separation in December 1974 and within the first post-service 
year, but did not complain of any arm problems at that 
examination.  A review of the Veteran's original application 
for service connection, filed in December 1974 at the time of 
his discharge from active service, shows that he only filed a 
claim of service connection for a low back disability.  The 
Board concludes that he did not intend to file a claim of 
service connection for bilateral arm arthritis at that time.  
The Veteran also stated on his December 1974 claim form that 
his "military medical records" showed all of the 
disabilities that he was experiencing at that time.  As 
noted, there is no evidence in the Veteran's service 
treatment records that he experienced bilateral arm arthritis 
during active service.  There also is no competent medical 
evidence, to include a nexus opinion, in the claims file 
demonstrating that the Veteran experienced bilateral arm 
arthritis within the first year after his separation from 
active service in December 1974.  Thus, service connection 
for bilateral arm arthritis on a presumptive basis also is 
not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for a 
neck disability.  Again, despite the Veteran's assertions to 
the contrary, a review of his service treatment records shows 
that he was not treated for a neck disability at any time 
during active service.  The Veteran also denied any relevant 
medical history at his enlistment and separation physical 
examinations, neither of which showed any relevant clinical 
findings.  It appears that, following service separation in 
December 1974, the Veteran first was treated for a neck 
disability in June 2004, or almost 30 years later, when he 
complained of neck pain for the previous 2 years (or since 
June 2002).  There is no indication in the claims file that 
the Veteran complained of or was treated for a neck 
disability between December 1974 and June 2004.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The post-service medical evidence shows that, although the 
Veteran currently is being treated for a neck disability, it 
is not related to active service.  There is no competent 
evidence in the Veteran's post-service medical records that 
his current neck disability is related to active service.  
These records show that, at best, the Veteran's current neck 
complaints are minimal.  For example, on VA outpatient 
treatment in June 2004, physical examination of the Veteran's 
neck showed no tenderness, mild discomfort with movements, 
and no motor weakness in his arms.  X-rays of the cervical 
spine showed an anterior bony spur of C5, no compressions, 
maintained disks, and unremarkable alignment.  The assessment 
included neck pain.

On VA spine examination in April 2006, the Veteran's 
complaints included cracking and constant neck pain for the 
previous 3-4 years.  A history of chiropractic treatment at 
VAMC Dallas for the previous 2 years was noted.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran denied any 
incapacitating episodes of neck pain in the previous year.  
He also denied any increased limitation of motion due to 
flare-ups of neck pain or repetitive motion.  He further 
denied any incoordination, lack of endurance, or fatigability 
due to neck pain.  An magnetic resonance imaging (MRI) scan 
taken in October 2005 had shown no significant abnormality.  
Physical examination showed no cervical spine tenderness on 
palpation.  The VA examiner opined that, because there was no 
anatomical or physical relationship between the Veteran's 
cervical spine problems and his service-connected lumbar 
disease, it was less likely than not that the Veteran's 
cervical spine problems were related to his service-connected 
lumbar spine sprain.  The impressions included cervical 
sprain.  Again, the Veteran denied experiencing any neck pain 
or any of the DeLuca factors when examined in April 2006.  

There is no other medical opinion of record which indicates 
that the Veteran's current neck disability is related to 
active service.  The only opinion of record is the VA 
examiner's April 2006 opinion in which this examiner 
concluded that the Veteran's current neck disability was less 
likely than not related to his service-connected low back 
disability.  The Veteran has not identified, and the medical 
records do not contain, a nexus opinion supporting his 
assertion that his current neck disability is related to 
active service.  In summary, there is no competent medical 
evidence, including a medical nexus opinion, linking the 
Veteran's current neck disability to active service.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran is competent 
to report that he injured his arms, shoulders and neck during 
active service.  There is no support for the Veteran's 
assertions regarding in-service injuries to the arms and 
shoulders in his contemporaneous service treatment records, 
however.  And although the Veteran has contended that his 
current neck disability is related to service, he reported on 
VA examination in April 2006 that he only began experiencing 
neck pain in approximately 2002, or 28 years after his 
service separation.  The gap in time between service 
separation and when he first reported experiencing neck 
problems after service undermines the credibility of the 
Veteran's lay statements.

The Veteran also has not shown that he has the expertise 
required to diagnose his claimed shoulder and arm 
disabilities.  Nor is the Veteran competent to offer an 
opinion regarding any causal relationship between any of 
these claimed disabilities or his currently diagnosed neck 
disability and active service.  Again, there is no 
documentation of any findings with respect to his claimed 
bilateral shoulder and arm disabilities in service.  There 
also is no documentation in the service treatment records of 
any neck disability, although the Veteran carries a current 
diagnosis of cervical sprain. While the Veteran's contentions 
have been considered carefully, these contentions are 
outweighed by the medical evidence of record showing no 
current shoulder or arm disability which could be attributed 
to active service and no nexus between the currently 
diagnosed neck disability and active service.

Higher Initial Rating Claim for Right Lower Extremity 
Radiculopathy

The Veteran contends that his service-connected right lower 
extremity radiculopathy is more disabling than currently 
evaluated.  He specifically contends that his right lower 
extremity radiculopathy results in pain radiating down his 
right leg.  He also has reported experiencing numbness and 
tingling in the calf and foot regions of the right leg, 
particularly involving the great toes.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected right lower extremity 
radiculopathy currently is evaluated as 10 percent disabling 
prior to November 29, 2007, and as 20 percent disabling 
thereafter by analogy to 38 C.F.R. § 4.124a, DC 8520 
(paralysis of the sciatic nerve).  See 38 C.F.R. § 4.124a, 
DC 8520 (2009).  A 10 percent rating is assigned under 
DC 8520 for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating is assigned for severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  A maximum 80 percent rating is assigned 
for complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active movement is possible of muscles 
below the knee, and flexion of knee is weakened or (very 
rarely) lost.  Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent prior to November 29, 2007, and greater than 
20 percent thereafter for right lower extremity 
radiculopathy.  Specifically, prior to November 29, 2007, the 
Veteran's service-connected right lower extremity 
radiculopathy is manifested by, at worst, mild incomplete 
sciatic nerve paralysis (as seen on VA outpatient treatment 
in March 2005).  There is no indication of moderate, 
moderately severe, or severe paralysis.  For example, on VA 
examination in July 2004, the Veteran complained that his 
service-connected lumbar myositis resulted in pain extending 
down the posterior aspect of both thighs and calves to the 
feet.  He also reported experiencing bilateral leg numbness 
and weakness.  Physical examination showed reduced sensation 
along the lower leg and foot/ankle area and "especially 
lacking along the medial side of the right foot," and flat 
reflexes in the lower extremities.  X-rays of the lumbosacral 
spine showed a small right paracentral disk protrusion at L5-
S1 touching the right S1 root in the canal.  The diagnoses 
included right S1 radiculopathy.

On VA outpatient treatment in March 2005, the Veteran's 
complaints included radiating low back pain intermittently 
down the right greater than left leg for several years which 
was associated with numbness and tingling in the calf and 
foot region occasionally and particularly involving the great 
toes, right greater than left.  Physical examination showed 
slightly decreased strength on the right lower extremity, 
decreased light touch diffusely in the feet, right greater 
than left, and slightly more intense loss of sensation in the 
S1 distribution.  The impressions included chronic right S1 
radiculopathy secondary to disc disease and possible past 
disc herniation and questionable mild radicular neuropathy.  

In January 2006, the Veteran's complaints included bilateral 
lower extremity pain, right greater than left.  Physical 
examination showed bilateral lower extremity power 5/5 with 
full range of motion.  The VA examiner was unable to elicit 
bilateral tendon reflexes.  The Veteran had mild hypoesthesia 
over both feet and legs.  The assessment included bilateral 
right greater than left lower extremity radiculopathy 
secondary to degenerative disc disease with a right S1 nerve 
root contact.  Following VA spine examination in April 2006, 
the diagnoses included no detectable radiculopathy of the 
legs.  

Thus, there is no indication in the objective medical 
evidence of record that the Veteran experienced what could be 
characterized as moderate, moderately severe, or sever 
incomplete paralysis of the sciatic nerve prior to 
November 29, 2001.  At best, the evidence shows that the 
Veteran experienced what can be characterized as mild 
incomplete paralysis of the sciatic nerve during this time 
period.  The Board recognizes that the Veteran has complained 
of pain associated with his right lower extremity 
radiculopathy; however, this complaint appears to be 
contemplated within the current 10 percent rating assigned 
for this service-connected disability.  The competent medical 
evidence shows reduced sensation along the lower leg and 
foot/ankle area (in July 2004), slightly decreased strength 
on the right lower extremity, decreased light touch diffusely 
in the feet which the VA examiner concluded was questionable 
mild radiculopathy (in March 2005), and mild hypoesthesia 
over both feet and legs in January 2006.  There was no 
detectable radiculopathy on VA examination in April 2006.  
Thus, there is no objective medical evidence of what may be 
characterized as moderate incomplete paralysis of the sciatic 
nerve prior to November 29, 2001.  In summary, absent 
evidence showing at least moderate incomplete paralysis of 
the sciatic nerve (i.e., a 20 percent rating under DC 8520), 
the Board finds that the criteria for an initial rating 
greater than 10 percent prior to November 29, 2007, for right 
lower extremity radiculopathy have not been met.  See 
38 C.F.R. § 4.124a, DC 8520 (2009).

The Veteran also is not entitled to an initial rating greater 
than 20 percent for right lower extremity radiculopathy 
effective November 29, 2007, based on the medical evidence of 
record.  On VA examination on November 29, 2007, physical 
examination showed diminished sensation to vibratory 
stimulation and pinprick in both feet.  The Veteran could not 
walk on his heels or toes.  The VA examiner stated that there 
was objective evidence of painful motion, back spasm, and 
tenderness and slight weakness "in the manner in which [the 
Veteran] walks."  This examiner also stated that there were 
absent reflexes in the Veteran's legs and diminished sensory 
examination in both feet.  This examiner stated further that 
the Veteran's moderately severe back disability had 
progressed.  He opined that the Veteran was moderately to 
severely disabled "and this is progressing."  

On VA outpatient treatment in December 2007, the Veteran 
complained that his right leg felt "dead."  The Veteran was 
prescribed a series of chiropractic treatments in 2007-2009 
which he reported were helpful in reducing his pain.  

The Board finds that the medical evidence of record dated 
subsequent to November 29, 2007, indicates that the Veteran 
currently experiences, at worst, what may be characterized as 
moderate incomplete paralysis of the sciatic nerve.  The VA 
examiner specifically noted on VA examination on November 29, 
2007, that the Veteran's disability had progressed with 
objective evidence of painful motion, absent reflexes, and 
diminished sensation.  There is no objective medical evidence 
of record, however, showing that the Veteran experienced what 
may be characterized as moderately severe incomplete 
paralysis of the sciatic nerve since November 29, 2007.  The 
evidence shows instead that his service-connected right lower 
extremity radiculopathy was, at worst, moderate in intensity.  
It appears that the Veteran's sciatic nerve pain from his 
service-connected radiculopathy may have been reduced as a 
result of continuing VA outpatient chiropractic treatments 
and was not as severe as it had been after such treatment.  
Absent objective evidence showing at least moderately severe 
incomplete paralysis of the sciatic nerve (i.e., a 40 percent 
rating under DC 8520), the Board finds that the criteria for 
an initial rating greater than 20 percent effective 
November 29, 2007, for right lower extremity radiculopathy 
also have not been met.  Id.

Increased Ratings for Lumbar Myositis

The Veteran finally contends that his service-connected 
lumbar myositis with degenerative joint disease and 
degenerative disc disease is more disabling than currently 
evaluated.  He specifically complained on VA examination in 
May 2007 that he experienced daily low back pain which was 
7/10 on a pain scale.  He also complained of monthly flare-
ups which were 10/10 in intensity.  The Veteran also has 
contended that his low back pain has persisted since active 
service.

The Board notes that service connection for lumbar myositis 
originally was granted in an April 1975 rating decision which 
was not appealed and became final.  After the Veteran filed 
his increased rating claim for lumbar myositis in February 
2004, the RO in June 2004 obtained VA outpatient treatment 
records from VAMC Dallas dated prior to February 19, 2004.  
These records specifically show that the Veteran was entitled 
to a 10 percent rating for service-connected lumbar myositis 
with degenerative joint disease and degenerative disc disease 
effective December 16, 1985 (the date of VA treatment records 
showing compensable disability due to limitation of motion 
and chronic low back pain).  

The Veteran's service-connected lumbar myositis with 
degenerative joint disease and degenerative disc disease 
currently is evaluated as 10 percent disabling effective 
December 16, 1985, 30 percent disabling effective 
February 19, 2004, and as 40 percent disabling effective 
May 22, 2007, by analogy to 38 C.F.R. § 4.71a, DC 5242-5243 
(degenerative arthritis of the spine-intervertebral disc 
syndrome (IVDS)).  See 38 C.F.R. § 4.71a, DC 5242-5243 
(2009).  

VA revised the criteria for evaluating the spine effective 
September 26, 2003.  Thus, the Veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria; 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000.

As relevant to this appeal, under DC 5292, effective before 
September 26, 2003, a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine, a 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for 
severe limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 
(effective before September 26, 2003).

Under DC 5295, effective before September 26, 2003, a 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (effective before September 26, 2003).

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 
5235 to 5243 (2004).  The amendment changed the diagnostic 
code numbers used for all spine disabilities and instituted 
the use of a General Rating Formula for diseases and injuries 
of the spine for the new DC's 5235 to 5243.  

Under the General Rating Formula, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, the combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent more of the 
height.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, the combined range of 
motion of the cervical spine greater than 270 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for evidence of unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A maximum 100 percent rating is 
warranted for evidence of unfavorable ankylosis of the entire 
spine.  These ratings are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 
5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees, and the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating prior to December 16, 1985, and to disability ratings 
greater than 10 percent prior to February 19, 2004, greater 
than 30 percent prior to May 22, 2007, and greater than 
40 percent thereafter, for lumbar myositis with degenerative 
joint disease and degenerative disc disease.  The competent 
and probative medical evidence shows that the Veteran's 
service-connected lumbar myositis was not compensably 
disabling prior to December 16, 1985.  VA examination in 
February 1975 showed that he complained of intermittent low 
back pain since digging a ditch in service when he 
experienced back trouble.  Physical examination showed a full 
range of motion.  The diagnosis was myositis with no 
perivertebral lumbar impairment.  There was a full range of 
motion on VA examination in February 1975 and the Veteran 
complained only of intermittent low back pain since active 
service.  Absent evidence of limitation of motion in these 
records, the Board finds that there was no support for 
assigning more than a zero percent rating for the Veteran's 
service-connected low back disability.

As noted, VAMC Dallas notified the RO in June 2004 that there 
were no records available for the Veteran's alleged treatment 
at its facility between 1975 and 1984.  Thus, the Board finds 
that the totality of the evidence does not support the 
Veteran's assertion that he was treated for his service-
connected low back disability at VAMC Dallas between 1975 and 
1984.  No evidence is available for review for the time 
period in question from VAMC Dallas, a gap of 9 years where 
it appears the Veteran was not treated for any complaints 
related to his service-connected low back disability.  The 
Veteran also has not identified any other records from this 
time period which show that his low back disability worsened.  
The next available VA outpatient treatment record in the 
claims file, dated on December 16, 1985, shows that the 
Veteran complained of an 8-day exacerbation of low back pain 
with occasional radicular pain.  He denied any change in 
bowel or bladder habits.  Physical examination showed a 
decreased range of motion in the lumbar spine secondary to 
stiffness but no point tenderness over the spine.  The 
assessment was chronic mechanical low back pain.  There is no 
evidence in these records, however, that the Veteran's 
service-connected low back disability was manifested by at 
least slight limitation of motion at any time prior to 
December 16, 1985.  The Veteran himself reported only that he 
experienced either intermittent low back pain as he reported 
in February 1975.   In summary, absent medical evidence of at 
least slight limitation of motion in the lumbar spine or 
lumbosacral strain with characteristic pain on motion (i.e., 
a 10 percent rating under the former DC's 5292 and 5295), the 
Board finds that the criteria for a compensable disability 
rating prior to December 16, 1985, for lumbar myositis with 
degenerative joint disease and degenerative disc disease are 
not met.  Id.

The Veteran also is not entitled to a disability rating 
greater than 10 percent prior to February 19, 2004, for 
lumbar myositis with degenerative joint disease and 
degenerative disc disease under either the former or revised 
rating criteria.  Notwithstanding a sympathetic review of the 
record, the medical evidence shows that, prior to February 
19, 2004 (the date that the Veteran filed his increased 
rating claim for lumbar myositis), his service-connected 
lumbar myositis was manifested by, at worst, lumbosacral 
strain with characteristic pain on motion (as seen on VA 
outpatient treatment in February 2001).  The Veteran's lumbar 
spine forward flexion was to 100 degrees on VA outpatient 
treatment in February 2001.  On VA outpatient treatment on 
February 10, 2004, the Veteran complained of an exacerbation 
of chronic low back pain in the previous week.  His history 
included chronic back pain.  The assessment included chronic 
back pain.  

The Board finds that the evidence of record dated prior to 
February 19, 2004, shows that, at worst, the Veteran 
experienced slightly painful motion in the low back.  There 
was no evidence of muscle spasm or any loss of motion when 
standing, particularly in light of the Veteran's ability to 
flex his back to 100 degrees (as seen on VA outpatient 
treatment in February 2001).  The Veteran consistently 
reported experiencing low back pain during this time period 
and was diagnosed as having low back pain by several 
different VA examiners.  None of the Veteran's treating 
physicians stated that his service-connected low back 
disability was more than slightly disabling, however.  In 
summary, absent evidence demonstrating either moderate 
limitation of motion of the lumbar spine (i.e., a 20 percent 
rating under the former DC 5292) or muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position (i.e., a 20 percent rating under the 
former DC 5295), the Board finds that the criteria for a 
disability rating greater than 10 percent prior to 
February 19, 2004, for service-connected lumbar myositis with 
degenerative joint disease and degenerative disc disease are 
not met under the former criteria for evaluating spine 
disabilities.  

The Veteran also is not entitled to a disability rating 
greater than 10 percent prior to February 19, 2004, under the 
General Rating Formula.  Although the Board has reviewed the 
medical evidence of record sympathetically, these records 
show that the Veteran's flexion was to 100 degrees on VA 
outpatient treatment in February 2001.  The Board observes 
that a 10 percent rating under the General Rating Formula 
normally requires flexion limited to between 60 and 
85 degrees.  Unfortunately, it appears that range of motion 
testing was not conducted in February 2004.  The Veteran also 
did not report, and none of the VA examiners who saw him 
prior to February 9, 2004, noted, that he experienced any 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) during this period as would be required for a higher 
disability rating for IVDS under DC 5243.  Because there is 
no objective evidence of forward flexion of the thoracolumbar 
spine limited to between 30 and 60 degrees or incapacitating 
episodes of IVDS lasting between 2 and 4 weeks in a 12-month 
period (i.e., a 20 percent rating under DC 5242-5243), the 
Board also finds that the Veteran is not entitled to a 
disability rating greater than 10 percent prior to 
February 19, 2004, for service-connected lumbar myositis 
under the General Rating Formula.

The Veteran also is not entitled to a disability rating 
greater than 30 percent prior to May 22, 2007, for his 
service-connected lumbar myositis under either the former or 
revised rating criteria.  On VA spine examination in July 
2004, the Veteran complained of low back pain and reported 
that he occasionally used a low back corset and a staff to 
walk.  Physical examination showed no abnormal spinal 
curvatures, flexion to 40 degrees with pain and additional 
flexion to 70 degrees, heel walking bilaterally, toe walking 
only on the left, painful motion, but no muscle spasm or 
tenderness.  The VA examiner noted that the Veteran's 
reported incapacitating episodes of low back pain did not 
seem to last longer than a day and no prolonged episodes were 
reported.  There was additional impairment following 
repetitive use and flare-ups.  An magnetic resonance imaging 
(MRI) scan of the lumbar spine showed a small right 
paracentral disk protrusion at L5-S1 touching the right S1 
root in the canal and no sign of canal stenosis or foraminal 
narrowing.  The diagnosis was degenerative disc disease and 
degenerative joint disease at L5-S1 level.  

On VA outpatient treatment in March 2005, the Veteran 
complained of chronic, constant, moderate to severe dull low 
back pain.  Physical examination showed a normal gait, 
station, and coordination, weak heel and toe walking on the 
right due to pain, and mild limitation of motion on flexion 
of the lumbar spine but all other ranges were within normal 
limits.  Cervical spine range of motion was severely limited 
in right lateral flexion and rotation due to pain on the 
right and all range of motion were limited due to right 
cervical pain.  All range of motion testing of the lumbar 
spine also was painful, mostly on the right side.  There was 
no muscle atrophy.  The Veteran's spine alignment was normal.  
The assessment included lumbar disk lesions with 
radiculopathy and possible myelopathy and myositis.

In January 2006, physical examination showed a full range of 
motion in the lumbar spine with minimal complaints of pain on 
extension or flexion and mild right myofascial paraspinal L4-
S1 tenderness.  The assessment included chronic low back 
pain.  In March 2006, it was noted that the Veteran's active 
range of motion in the lumbar spine was limited in all 
directions due to pain.  The assessment included decreased 
trunk mobility secondary to pain in the lumbar area.

On VA examination in April 2006, the Veteran complained of 
constant back pain.  He reported using a brace and 
occasionally using a cane but denied any incapacitating 
episodes in the previous year.  He also denied any increased 
limitation of motion on flare-ups or repetitive motion.  He 
further denied any incoordination, fatigability, or lack of 
endurance.  Physical examination showed a normal gait, no 
tenderness to palpation in the lumbar spine, no spasm, 
flexion to 40 degrees "and then has no further flexion 
because of pain," and an inability to stand on heels and 
toes.  The impressions included degenerative changes of the 
lumbar spine at L4-5 and L5-S1.

On VA outpatient treatment in July 2006, an MRI of the lumbar 
spine was unchanged from July 2004.  Physical examination 
showed tenderness in L4-L5 region with paravertebral muscle 
spasm.  The assessment was chronic back pain secondary to 
intervertebral disc process.  

The medical evidence does not support a higher rating prior 
to May 22, 2007, because the Veteran's service-connected low 
back disability was not severely disabling.  In July 2004, 
although the Veteran complained of low back pain and reported 
that he occasionally used a low back corset and a staff to 
walk, the VA examiner noted that the Veteran's reported 
incapacitating episodes of low back pain did not seem to last 
longer than a day and no prolonged episodes were reported.  
Physical examination showed no abnormal spinal curvatures, 
flexion to 40 degrees with pain and additional flexion to 
70 degrees, heel walking bilaterally, toe walking only on the 
left, painful motion, but no muscle spasm or tenderness.  
This demonstrates, at worst, low back disability which was 
moderately severe in intensity.  In March 2005, the Veteran 
complained of chronic, constant, moderate to severe dull low 
back pain.  He did not report that his service-connected low 
back disability was severely disabling.  Physical examination 
showed only mild limitation of motion on flexion of the 
lumbar spine.  All other range of motion testing was within 
normal limits.  The Board recognizes that the Veteran's 
cervical spine range of motion was severely limited due to 
pain on the right and all ranges of cervical spine motion 
were limited due to right cervical pain.  All range of motion 
testing of the lumbar spine also was painful, mostly on the 
right side.  There was no indication in March 2005, however, 
that there was any ankylosis present in the Veteran's spine; 
indeed, his spine alignment was normal.  The Board notes that 
a higher (40 percent) rating under the General Rating Formula 
prior to May 22, 2007, requires the presence unfavorable 
ankylosis of the entire cervical spin, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Finally, on VA examination in April 2006, the Veteran denied 
any incapacitating episodes of low back pain in the previous 
year and also denied any increased limitation of motion on 
flare-ups or repetitive motion of the low back.  He further 
denied any incoordination, fatigability, or lack of 
endurance.  Physical examination showed flexion to 40 degrees 
"and then has no further flexion because of pain."  
Although the Veteran complained of low back pain in April 
2006, none of the DeLuca factors were present which would 
permit the Board to find that his service-connected low back 
disability was severely disabling.  

The Board recognizes the Veteran's continuing complaints of 
low back pain prior to May 22, 2007.  The objective medical 
evidence indicates that the disability attributable to his 
service-connected low back disability was moderately severe 
at worst prior to May 22, 2007.  No spine ankylosis was 
present as well which would permit a higher disability 
rating.  Without medical evidence showing severe limitation 
of motion or severe lumbosacral strain (i.e., a 40 percent 
rating under DC's 5292 or 5295) or unfavorable ankylosis of 
the entire cervical spine, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine (i.e., 
a 40 percent rating under DC 5242-5243), the Board finds that 
the criteria for a disability rating greater than 30 percent 
prior to May 22, 2007, for service-connected lumbar myositis 
have not been met under either the former or revised rating 
criteria.

The Veteran finally is not entitled to a disability rating 
greater than 40 percent effective May 22, 2007, for his 
service-connected lumbar myositis under either the former or 
revised rating criteria.  A disability rating greater than 
40 percent requires the presence of spinal ankylosis in at 
least one spinal segment, significant incapacitating episodes 
of IVDS, or severely limited range of back motion.  On VA 
examination on May 22, 2007, the Veteran complained of daily 
mechanical low back pain which was 7 out of 10 on a pain 
scale (out of 1-10 with 10 being the most painful).  He 
reported experiencing flare-ups of low back pain once a month 
which lasted from a few hours to a few days.  He also 
reported using a back brace intermittently.  He denied using 
any other orthopedic assistive devices.  He reported that he 
was unable to do any activities which required strenuous 
lifting, repeated bending, or twisting at the waist.  
Physical examination showed no antalgic gait, normal spinal 
curvature, tenderness of L4, L5, and S1 spinous processes, 
tenderness of bilateral lumbar perivertebral musculature, no 
spasm, no sacroiliac joint or sciatic notch tenderness, and 
flexion to 20 degrees.  There was no apparent weakness, 
fatigability, or incoordination following repetitive motion.  
The VA examiner noted that the Veteran's loss of active 
flexion and extension "appears volitional and due to symptom 
exaggeration."  The assessment was lumbar degenerative disc 
disease.  

On VA examination in November 2007, the Veteran complained 
that his low back pain had worsened.  Physical examination 
showed flexion to 40 degrees, increased paraspinous muscle 
tone on the left, and an inability to walk on his heels and 
toes.  There was no additional limitation of motion following 
repetitive use or flare-ups with objective evidence of 
painful motion and spasm.  The Veteran denied any 
incapacitating episodes in the previous 12 months.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with moderately severe and progressive disability.  

The Veteran continued to be seen on an outpatient basis for 
his complaints of low back pain in 2008 and 2009.  For 
example, it was noted that the Veteran's back pain was 
worsening following VA outpatient treatment in March 2008.  
He also had a course of VA outpatient chiropractic treatment 
to treat his low back pain in 2008 and 2009.  

The medical evidence does not show that the Veteran's 
service-connected low back disability was not completely 
disabling such that a disability rating greater than 
40 percent is warranted effective May 20, 2007, under the 
revised rating criteria.  The Board notes initially that only 
the revised rating criteria are for application to this time 
period because the Veteran is in receipt of a maximum 
40 percent rating for spine disabilities under the former 
rating criteria.  See 38 C.F.R. §§ 4.71a, DC 5295, 5295 
(effective before September 26, 2003) (providing a maximum 
40 percent disability rating for severe limitation of motion 
or for severe lumbosacral strain, respectively).  
Unfortunately, it appears that the VA examiner was unable to 
provide an accurate measurement of the Veteran's limitation 
of back motion at the VA examination on May 20, 2007. At that 
examination, the VA examiner concluded that the Veteran was 
exaggerating his low back symptoms and only flexed his back 
to 20 degrees.  This finding equates to a 40 percent rating 
under the revised rating criteria in the General Rating 
Formula which requires lumbar spine flexion to 30 degrees or 
less.  The Board notes that the Veteran's normal spinal 
curvature at his May 2007 VA examination indicates the lack 
of spine ankylosis in any spinal segment at that time.  VA 
examination in November 2007 showed flexion limited only to 
40 degrees; this finding equates to a 20 percent rating under 
the General Rating Formula.  There also was no additional 
limitation of motion following repetitive use or flare-ups 
with objective evidence of painful motion and spasm on VA 
examination in November 2007.  The Veteran denied any 
incapacitating episodes of low back pain or IVDS in the 
previous 12 months.  In summary, absent evidence of 
unfavorable ankylosis of the thoracolumbar spine or entire 
spine (i.e., a 50 or 100 percent rating under DC 5242-5243), 
the Board finds that the criteria for a disability rating 
greater than 40 percent effective May 22, 2007, for service-
connected lumbar myositis are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of 
extraschedular ratings for his service-connected right lower 
extremity radiculopathy and his service-connected lumbar 
myositis with degenerative joint disease and degenerative 
disc disease.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  An extraschedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected right lower extremity 
radiculopathy and his service-connected lumbar myositis are 
not inadequate in this case as the diagnostic criteria 
adequately describe the severity and symptomatology of the 
service-connected disabilities.  The Board has discussed 
above how the disability attributable to the Veteran's 
service-connected low back disability was not compensably 
disabling prior to December 16, 1985, because there was no 
limitation of motion in the low back.  There also is a gap of 
9 years between 1975 and 1984 where it appears the Veteran 
was not treated for any complaints related to his service-
connected low back disability.  The evidence of record dated 
prior to February 19, 2004, shows that, at worst, the Veteran 
experienced slightly painful motion in the low back.  The 
30 percent rating assigned for the Veteran's lumbar myositis 
prior to May 22, 2007, contemplates moderately severe 
disability.  The 40 percent rating currently assigned for the 
Veteran's lumbar myositis effective May 22, 2007, 
contemplates severe disability.  As also discussed above, 
there is no evidence of ankylosis in a spinal segment such 
that a higher rating is warranted for the Veteran's service-
connected low back disability under the revised rating 
criteria.  

Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization.  The Veteran has contended that he 
has been unable to work since 2003, including throughout the 
pendency of this appeal, as a result of his service-connected 
low back disability.  Nevertheless, the Board notes that the 
40 percent rating currently assigned for the Veteran's 
service-connected low back disability is the maximum 
disability rating available under the former rating criteria 
for spine disabilities.  The Board also notes in this regard 
that the Veteran's inferred claim of entitlement to a TDIU is 
being remanded (as outlined below) for consideration by the 
AOJ, including on an extraschedular basis.  The Veteran has 
not been hospitalized for treatment of his service-connected 
low back disability.  The Veteran also does not contend, and 
the evidence does not show, that his service-connected right 
lower extremity radiculopathy interfered with his employment 
prior to 2003 or resulted in any hospitalization.  In light 
of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, as the preponderance of the 
evidence is against the Veteran's claims, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for left shoulder numbness is denied.

Service connection for a neck disability is denied.

Service connection for bilateral arm arthritis is denied.

Service connection for right shoulder nerve damage is denied.

An initial rating greater than 10 percent prior to 
November 29, 2007, and greater than 20 percent thereafter, 
for right lower extremity radiculopathy, are denied.

A compensable disability rating prior to December 16, 1985, 
and ratings greater than 10 percent prior to February 19, 
2004, greater than 30 percent prior to May 22, 2007, and 
greater than 40 percent thereafter, for lumbar myositis with 
degenerative joint disease and degenerative disc disease, are 
denied.


REMAND

The Veteran has contended that he incurred an acquired 
psychiatric disability as a result of his service-connected 
lumbar myositis with degenerative joint disease and 
degenerative disc disease ("low back disability").  He 
specifically contends that he has been depressed since active 
service due to back pain.  He also contends that his service-
connected low back disability caused him to lose his job in 
2003 and feel depressed about his current physical condition.  

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Unfortunately, a review of the 
claims file discloses that no VCAA notice has been sent on 
the issue of service connection for an acquired psychiatric 
disability other than PTSD, to include depression, anxiety 
disorder, and sleep disturbance, including as secondary to 
service-connected lumbar myositis with degenerative joint 
disease and degenerative disc disease.  Given the foregoing, 
the Board finds that VA did not meet the first requirement of 
38 C.F.R. § 3.159(b) and a harmful notice error has occurred.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, on 
remand, the Veteran should be provided appropriate VCAA 
notice on this claim.

The medical evidence shows that, on VA psychiatric 
examination in November 2004, the Veteran complained of sleep 
disturbance and depression which he attributed to his 
service-connected lumbar myositis.  The VA examiner opined 
that it was "not likely that any depression or mental 
illness is due to" the Veteran's service-connected low back 
disability.  Unfortunately, this VA examination is inadequate 
because the VA examiner did not provide a rationale for this 
opinion other than stating it was his medical opinion.  See 
38 C.F.R. § 4.2 (2009).  Without sufficient rationale for the 
VA examiner's opinion, the Board cannot rely on this 
examination because it essentially is "non-evidence" for VA 
compensation purposes.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

The Board also notes that the November 2004 VA examination is 
inadequate for purposes of evaluating the nature and extent 
of the Veteran's acquired psychiatric disability other than 
PTSD because it seems inconsistent with other VA outpatient 
treatment notes which show that the Veteran was depressed and 
he attributed his depression to his service-connected low 
back disability.  For these reasons, and given the length of 
time which has elapsed since the November 2004 VA 
examination, the Board finds that, on remand, the Veteran 
should be scheduled for an updated VA examination which 
addresses the current nature and etiology of his acquired 
psychiatric disability other than PTSD, including as 
secondary to service-connected lumbar myositis with 
degenerative joint disease and degenerative disc disease.

As noted in the Introduction, a review of the record 
indicates that the Veteran also contends that he is not 
employable by reason of his service-connected low back 
disability.  The Veteran reported at his VA examination in 
November 2004 that he had worked as a truck driver until 
one year earlier.  He testified credibly at his RO hearing in 
February 2006 that he had stopped working as a truck driver 
because of his low back pain.  He reported at his VA 
examination in May 2007 that he had not worked as a truck 
driver "for over 4 years as a result of his low back pain."  
He also reported at his VA examination in November 2007 that 
he had not worked since 2003 because of low back pain.  Other 
VA outpatient treatment records note the Veteran's belief 
that he is unemployable because of his service-connected low 
back disability.  Although the Veteran does not meet the 
schedular criteria for a TDIU, in light of Rice v. Shinseki, 
No. 06-1445 (U.S. Vet. App. May 6, 2009) (per curiam) and the 
Veteran's contentions regarding his unemployability, and 
because the RO has not adjudicated this claim, it is remanded 
to the RO for adjudication.  See 38 C.F.R. § 4.16 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice on the 
appellant's claim of entitlement to TDIU 
and his claim of service connection for an 
acquired psychiatric disability other than 
PTSD, to include depression, anxiety 
disorder, and sleep disturbance, including 
as secondary to service-connected lumbar 
myositis with degenerative joint disease 
and degenerative disc disease.  A copy of 
the notice letter should be included in 
the claims file.

2.  Then, after any development required 
following response from the Veteran, 
schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of his acquired psychiatric 
disability, to include depression, anxiety 
disorder, and sleep disturbance, including 
as secondary to service-connected lumbar 
myositis with degenerative joint disease 
and degenerative disc disease.  The claims 
file must be made available to the 
examiner(s) for review.

The examiner should obtain a complete 
medical history from the Veteran, if 
possible, and render all appropriate 
diagnoses.  Based on a review of the 
Veteran's claims file and the results of 
his physical examination, the examiner is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran 
incurred an acquired psychiatric 
disability, to include depression, anxiety 
disorder, and sleep disturbance, as a 
result of active service or any incident 
of such service.  The examiner also is 
asked to opine whether the Veteran's 
service-connected lumbar myositis with 
degenerative joint disease and 
degenerative disc disease caused or 
aggravated (permanently worsened) an 
acquired psychiatric disability, to 
include depression, anxiety disorder, and 
sleep disturbance.  The examiner(s) is 
asked to opine further whether an acquired 
psychiatric disability, to include 
depression, anxiety disorder, and sleep 
disturbance, if diagnosed, renders him 
unable to secure or follow a substantially 
gainful occupation (more than marginal 
employment).  A complete rationale must be 
provided for any opinion(s) expressed.  If 
the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

3.  Then, after any development required 
following response from the Veteran, 
schedule the Veteran for an examination to 
determine the impact of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review.

The examiner is asked to obtain a complete 
occupational history from the Veteran, if 
possible, and to opine whether, following 
a review of the claims file and physical 
examination of the Veteran, the Veteran's 
service-connected lumbar myositis with 
degenerative disc disease and degenerative 
joint disease, left lower extremity 
radiculopathy, and/or right lower 
extremity radiculopathy, alone or in 
combination, render him unable to secure 
or follow a substantially gainful 
occupation (more than marginal 
employment).  A complete rationale must be 
provided for any opinion(s) expressed.  If 
the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

4.  Review the VA examination reports 
after completion to ensure that all 
questions asked of the examiners were 
answered to the extent possible.  If they 
were not, return the claims file to the 
examiner(s) and request that the questions 
to answered so that the report is adequate 
for rating purposes.

5.  Thereafter, readjudicate the claims of 
service connection for an acquired 
psychiatric disability, to include 
depression, anxiety disorder, and sleep 
disturbance, including as secondary to 
service-connected lumbar myositis with 
degenerative joint disease and 
degenerative disc disease, and the 
component of the Veteran's claim of 
entitlement to a higher rating for his 
back disability that includes TDIU.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


